Exhibit 10.3

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) made August 4, 2009,
between Five Star Quality Care, Inc. (the “Company”) and Senior Housing
Properties Trust (the “Shareholder”).

 

RECITAL

 

Pursuant to the terms of that certain Lease Realignment Agreement, dated
August 4, 2009 (the “Realignment Agreement”), among the Company, the Shareholder
and certain of their respective subsidiaries, the Company has sold and the
Shareholder has acquired and holds as of the date hereof 3,200,000 shares of the
Company’s common shares, $0.01 par value (the “Shares”).

 

The Company has agreed to enter into this Agreement to provide the Shareholder
with certain rights relating to the registration of the Shares.

 

Now, therefore, the parties agree as follows:

 


1.                                       DEFINITIONS.  EXCEPT AS OTHERWISE
NOTED, FOR ALL PURPOSES OF THIS AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE
RESPECTIVE MEANINGS SET FORTH IN THIS AGREEMENT, WHICH MEANINGS SHALL APPLY
EQUALLY TO THE SINGULAR AND PLURAL FORMS OF THE TERMS SO DEFINED AND THE WORDS
“HEREIN,” “HEREOF” AND “HEREUNDER” AND OTHER WORDS OF SIMILAR IMPORT REFER TO
THIS AGREEMENT AS A WHOLE.  THE FOLLOWING CAPITALIZED TERMS USED HEREIN HAVE THE
FOLLOWING MEANINGS:


 

“AAA” is defined in Section 6.10(a).

 

“Agreement” means this Agreement, as amended, restated, supplemented, or
otherwise modified from time to time.

 

“Award” is defined in Section 6.10(e).

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in the City of Boston are required, permitted or authorized, by applicable
law or executive order, to be closed for regular banking business.

 

“Commission” means the United States Securities and Exchange Commission, or such
successor federal agency or agencies as may be established in lieu thereof.

 

“Company” is defined in the preamble to this Agreement.

 

“Company Indemnified Party” is defined in Section 4.2.

 

“Demand Registration” is defined in Section 2.1.1.

 

“Disputes” is defined in Section 6.10(a).

 

--------------------------------------------------------------------------------


 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.

 

“Maximum Number of Shares” is defined in Section 2.1.3.

 

“Notices” is defined in Section 6.2.

 

“Piggy-Back Registration” is defined in Section 2.2.1.

 

“Prospectus” means a prospectus relating to a Registration Statement, as amended
or supplemented, including all materials incorporated by reference in such
Prospectus.

 

“register,” “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement or similar document under the
Securities Act and such registration statement becoming effective.

 

“Registration Statement” means any registration statement filed by the Company
with the Commission in compliance with the Securities Act for a public offering
and sale of Shares (other than a registration statement on Form S-4 or Form S-8,
or their successors, or any registration statement covering only securities
proposed to be issued in exchange for securities or assets of another entity),
as amended or supplemented, including all materials incorporated by reference in
such Registration Statement.

 

“Restricted Shares” mean all of the Shares held of record by the Shareholder or
held of record by its permitted transferees from time to time in accordance with
Section 6.1 (together with any shares issued in respect thereof as a result of
any stock split, stock dividend, share exchange, merger, consolidation or
similar recapitalization); provided, that such Shares shall cease to be
Restricted Shares hereunder, as of any date, when:  (a) a Registration Statement
with respect to the sale of such Restricted Shares shall have become effective
under the Securities Act (as defined below) and such Restricted Shares shall
have been sold, transferred, disposed of or exchanged in accordance with such
Registration Statement as of such date; (b) such Restricted Shares shall have
been otherwise transferred pursuant to Rule 144 under the Securities Act (or any
similar provisions thereunder, but not Rule 144A), and new certificates for them
not bearing a legend restricting further transfer shall have been delivered by
the Company and subsequent public distribution of them shall not require
registration under the Securities Act, in each case, as of such date; (c) such
Restricted Shares are saleable immediately in their entirety without condition
or limitation pursuant to Rule 144 under the Securities Act; or (d) such
Restricted Shares shall have ceased to be outstanding as of such date.

 

“Rules” is defined in Section 6.10(a).

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

 

“Shareholder” is defined in the preamble to this Agreement.

 

“Shareholder Indemnified Party” is defined in Section 4.1.

 

2

--------------------------------------------------------------------------------


 

“Shares” is defined in the recitals of this Agreement.

 

“Underwriter” means a securities dealer who purchases any Restricted Shares as
principal in an underwritten offering and not as part of such dealer’s
market-making activities.

 


2.                                       REGISTRATION RIGHTS.


 


2.1                               DEMAND REGISTRATION.


 


2.1.1                      GENERAL REQUEST FOR REGISTRATION.  AT ANY TIME FROM
AND AFTER THE DATE OF THIS AGREEMENT, THE SHAREHOLDER MAY MAKE A WRITTEN DEMAND
FOR REGISTRATION UNDER THE SECURITIES ACT OF ALL OR PART OF THE RESTRICTED
SHARES (A “DEMAND REGISTRATION”).  ANY SUCH WRITTEN DEMAND FOR A DEMAND
REGISTRATION SHALL SPECIFY THE NUMBER OF RESTRICTED SHARES PROPOSED TO BE SOLD
AND THE INTENDED METHOD(S) OF DISTRIBUTION THEREOF AND, UNLESS OTHERWISE AGREED
BY THE SHAREHOLDER, SHALL BE FOR THE SHAREHOLDER’S EXCLUSIVE BENEFIT.


 


2.1.2                      UNDERWRITTEN OFFERING.  IF THE SHAREHOLDER SO ELECTS
AND SO ADVISES THE COMPANY AS PART OF ITS WRITTEN DEMAND FOR A DEMAND
REGISTRATION, THE OFFERING OF SUCH RESTRICTED SHARES PURSUANT TO SUCH DEMAND
REGISTRATION SHALL BE IN THE FORM OF AN UNDERWRITTEN OFFERING.  IN SUCH CASE,
THE SHAREHOLDER SHALL ENTER INTO AN UNDERWRITING AGREEMENT IN CUSTOMARY FORM
WITH THE UNDERWRITER OR UNDERWRITERS SELECTED FOR SUCH UNDERWRITING BY THE
SHAREHOLDER (WHICH UNDERWRITER OR UNDERWRITERS SHALL BE REASONABLY ACCEPTABLE TO
THE COMPANY), COMPLETE AND EXECUTE ANY QUESTIONNAIRES, POWERS OF ATTORNEY,
INDEMNITIES, LOCK-UP AGREEMENTS, SECURITIES ESCROW AGREEMENTS AND OTHER
DOCUMENTS REASONABLY REQUIRED OR WHICH ARE OTHERWISE CUSTOMARY UNDER THE TERMS
OF SUCH UNDERWRITING AGREEMENT, AND FURNISH TO THE COMPANY SUCH INFORMATION AS
THE COMPANY MAY REASONABLY REQUEST IN WRITING FOR INCLUSION IN THE REGISTRATION
STATEMENT.


 


2.1.3                      REDUCTION OF OFFERING.  IF THE MANAGING UNDERWRITER
OR UNDERWRITERS FOR A DEMAND REGISTRATION THAT IS TO BE AN UNDERWRITTEN OFFERING
ADVISES THE COMPANY AND THE SHAREHOLDER THAT THE DOLLAR AMOUNT OR NUMBER OF
RESTRICTED SHARES WHICH THE SHAREHOLDER DESIRES TO SELL TAKEN TOGETHER WITH ALL
OTHER SHARES OR OTHER SECURITIES WHICH THE SHAREHOLDER HAS AGREED MAY BE
INCLUDED IN SUCH OFFERING, EXCEEDS THE MAXIMUM DOLLAR AMOUNT OR MAXIMUM NUMBER
OF SHARES THAT CAN BE SOLD IN SUCH OFFERING WITHOUT ADVERSELY AFFECTING THE
PROPOSED OFFERING PRICE, THE TIMING, THE DISTRIBUTION METHOD OR THE PROBABILITY
OF SUCCESS OF SUCH OFFERING (SUCH MAXIMUM DOLLAR AMOUNT OR MAXIMUM NUMBER OF
SHARES OR OTHER SECURITIES, AS APPLICABLE, THE “MAXIMUM NUMBER OF SHARES”), THEN
THE COMPANY SHALL INCLUDE IN SUCH REGISTRATION:  (I) FIRST, THE RESTRICTED
SHARES WHICH THE SHAREHOLDER HAS REQUESTED BE INCLUDED IN THE DEMAND
REGISTRATION; (II) SECOND, TO THE EXTENT THAT THE MAXIMUM NUMBER OF SHARES HAS
NOT BEEN REACHED UNDER THE FOREGOING CLAUSE (I), THE SHARES OR OTHER SECURITIES
THAT THE COMPANY DESIRES TO SELL THAT CAN BE SOLD WITHOUT EXCEEDING THE MAXIMUM
NUMBER OF SHARES; (III) THIRD, TO THE EXTENT THAT THE MAXIMUM NUMBER OF SHARES
HAS NOT BEEN REACHED UNDER THE FOREGOING CLAUSES (I) AND (II), THE SHARES OR
OTHER SECURITIES FOR THE ACCOUNT OF OTHER SECURITY HOLDERS OF THE COMPANY THAT
CAN BE SOLD WITHOUT EXCEEDING THE MAXIMUM NUMBER OF SHARES.


 


2.1.4                      WITHDRAWAL.  IN THE CASE OF A DEMAND REGISTRATION, IF
THE SHAREHOLDER DISAPPROVES OF THE TERMS OF ANY UNDERWRITING OR IS NOT ENTITLED
TO INCLUDE ALL OF ITS RESTRICTED SHARES IN ANY OFFERING, THE SHAREHOLDER MAY
ELECT TO WITHDRAW SUCH OFFERING BY GIVING

 

3

--------------------------------------------------------------------------------


 


WRITTEN NOTICE TO THE COMPANY AND THE UNDERWRITER OR UNDERWRITERS OF ITS REQUEST
TO WITHDRAW PRIOR TO THE EFFECTIVENESS OF THE REGISTRATION STATEMENT FILED WITH
THE COMMISSION WITH RESPECT TO SUCH DEMAND REGISTRATION.  IN SUCH EVENT, THE
COMPANY NEED NOT SEEK EFFECTIVENESS OF SUCH REGISTRATION STATEMENT.  IF THE
SHAREHOLDER’S WITHDRAWAL IS BASED ON (I) A MATERIAL ADVERSE CHANGE IN
CIRCUMSTANCES WITH RESPECT TO THE COMPANY AND NOT KNOWN TO THE SHAREHOLDER AT
THE TIME THE SHAREHOLDER MAKES ITS WRITTEN DEMAND FOR SUCH DEMAND REGISTRATION,
(II) THE COMPANY’S FAILURE TO COMPLY WITH ITS OBLIGATIONS UNDER THIS AGREEMENT
OR (III) A REDUCTION PURSUANT TO SECTION 2.1.3 OF 10% OR MORE OF THE NUMBER OF
RESTRICTED SHARES WHICH THE SHAREHOLDER HAS REQUESTED BE INCLUDED IN THE DEMAND
REGISTRATION, SUCH REGISTRATION SHALL NOT COUNT AS A DEMAND REGISTRATION FOR
PURPOSES OF SECTION 3.1.1(B) OR (E). IF THE SHAREHOLDER’S WITHDRAWAL IS BASED ON
THE COMPANY’S FAILURE TO COMPLY WITH ITS OBLIGATIONS UNDER THIS AGREEMENT, THE
COMPANY SHALL PAY OR REIMBURSE ALL EXPENSES OTHERWISE PAYABLE OR REIMBURSABLE BY
THE SHAREHOLDER IN CONNECTION WITH SUCH DEMAND REGISTRATION PURSUANT TO
SECTION 3.2 AND SUCH REGISTRATION SHALL NOT COUNT AS A DEMAND REGISTRATION FOR
PURPOSES OF SECTION 3.1.1(B) OR (E).


 


2.2                                 PIGGY-BACK REGISTRATION.


 


2.2.1                      PIGGY-BACK RIGHTS.  IF, AT ANY TIME ON OR AFTER THE
DATE OF THIS AGREEMENT, THE COMPANY PROPOSES TO FILE A REGISTRATION STATEMENT
UNDER THE SECURITIES ACT WITH RESPECT TO AN OFFERING OF COMMON SHARES OF THE
COMPANY, OR SECURITIES OR OTHER OBLIGATIONS EXERCISABLE OR EXCHANGEABLE FOR, OR
CONVERTIBLE INTO, COMMON SHARES OF THE COMPANY, BY THE COMPANY FOR ITS OWN
ACCOUNT OR FOR ANY OTHER SHAREHOLDER OF THE COMPANY FOR SUCH SHAREHOLDER’S
ACCOUNT, OTHER THAN A REGISTRATION STATEMENT (I) FILED IN CONNECTION WITH ANY
EMPLOYEE BENEFIT PLAN, (II) FOR AN EXCHANGE OFFER OR OFFERING OF SECURITIES
SOLELY TO THE COMPANY’S EXISTING SHAREHOLDERS, (III) FOR AN OFFERING OF DEBT
SECURITIES CONVERTIBLE INTO EQUITY SECURITIES OF THE COMPANY, (IV) FOR A
DIVIDEND REINVESTMENT PLAN OR (V) FILED ON FORM S-4 (OR SUCCESSOR FORM), THEN
THE COMPANY SHALL (X) GIVE WRITTEN NOTICE OF SUCH PROPOSED FILING TO THE
SHAREHOLDER AS SOON AS PRACTICABLE BUT IN NO EVENT LESS THAN TEN (10) BUSINESS
DAYS BEFORE THE ANTICIPATED FILING DATE, WHICH NOTICE SHALL DESCRIBE THE AMOUNT
AND TYPE OF SECURITIES TO BE INCLUDED IN SUCH OFFERING, THE INTENDED
METHOD(S) OF DISTRIBUTION, AND THE NAME OF THE PROPOSED MANAGING UNDERWRITER OR
UNDERWRITERS, IF ANY, OF THE OFFERING AND (Y) OFFER TO THE SHAREHOLDER IN SUCH
NOTICE THE OPPORTUNITY TO REGISTER THE SALE OF SUCH NUMBER OF RESTRICTED SHARES
AS THE SHAREHOLDER MAY REQUEST IN WRITING WITHIN FIVE (5) BUSINESS DAYS
FOLLOWING RECEIPT OF SUCH NOTICE (A “PIGGY-BACK REGISTRATION”).  THE COMPANY
SHALL CAUSE SUCH RESTRICTED SHARES TO BE INCLUDED IN SUCH REGISTRATION AND SHALL
USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE MANAGING UNDERWRITER OR
UNDERWRITERS OF A PROPOSED UNDERWRITTEN OFFERING TO PERMIT THE RESTRICTED SHARES
REQUESTED TO BE INCLUDED IN THE PIGGY-BACK REGISTRATION TO BE INCLUDED ON THE
SAME TERMS AND CONDITIONS AS ANY SIMILAR SECURITIES OF THE COMPANY AND TO PERMIT
THE SALE OR OTHER DISPOSITION OF SUCH RESTRICTED SHARES IN ACCORDANCE WITH THE
INTENDED METHOD(S) OF DISTRIBUTION THEREOF.  IF THE PIGGY-BACK REGISTRATION
INVOLVES AN UNDERWRITER OR UNDERWRITERS, THE SHAREHOLDER SHALL ENTER INTO AN
UNDERWRITING AGREEMENT IN CUSTOMARY FORM WITH THE UNDERWRITER OR UNDERWRITERS
SELECTED FOR SUCH PIGGY-BACK REGISTRATION BY THE COMPANY AND COMPLETE AND
EXECUTE ANY QUESTIONNAIRES, POWERS OF ATTORNEY, INDEMNITIES, LOCK-UP AGREEMENTS,
SECURITIES ESCROW AGREEMENTS AND OTHER DOCUMENTS REASONABLY REQUIRED OR WHICH
ARE OTHERWISE CUSTOMARY UNDER THE TERMS OF SUCH UNDERWRITING AGREEMENT, AND
FURNISH TO THE COMPANY SUCH INFORMATION AS THE COMPANY MAY REASONABLY REQUEST IN
WRITING FOR INCLUSION IN THE REGISTRATION STATEMENT OR SUCH INFORMATION THAT IS
OTHERWISE CUSTOMARY.

 

4

--------------------------------------------------------------------------------


 


2.2.2                        REDUCTION OF OFFERING.  IF THE MANAGING UNDERWRITER
OR UNDERWRITERS FOR A PIGGY-BACK REGISTRATION THAT IS TO BE AN UNDERWRITTEN
OFFERING ADVISES THE COMPANY AND THE HOLDERS OF RESTRICTED SHARES THAT THE
DOLLAR AMOUNT OR NUMBER OF SHARES OR OTHER SECURITIES WHICH THE COMPANY DESIRE
TO SELL, TAKEN TOGETHER WITH SHARES OR OTHER SECURITIES, IF ANY, AS TO WHICH
REGISTRATION HAS BEEN DEMANDED PURSUANT TO WRITTEN CONTRACTUAL ARRANGEMENTS WITH
PERSONS OTHER THAN THE SHAREHOLDER, THE RESTRICTED SHARES AS TO WHICH
REGISTRATION HAS BEEN REQUESTED UNDER THIS SECTION 2.2, AND THE SHARES OR OTHER
SECURITIES, IF ANY, AS TO WHICH REGISTRATION HAS BEEN REQUESTED PURSUANT TO THE
WRITTEN CONTRACTUAL PIGGY-BACK REGISTRATION RIGHTS OF OTHER SHAREHOLDERS OF THE
COMPANY, EXCEEDS THE MAXIMUM NUMBER OF SHARES, THEN THE COMPANY SHALL INCLUDE IN
ANY SUCH REGISTRATION:


 

(a)                                  If the registration is undertaken for the
Company’s account: (i) first, the shares or other securities that the Company
desires to sell that can be sold without exceeding the Maximum Number of Shares;
(ii) second, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clause (i), the shares or other securities, if any,
including the Restricted Shares, as to which registration has been requested
pursuant to written contractual piggy-back registration rights of security
holders (pro rata in accordance with the number of Shares or other securities
which each such person has actually requested to be included in such
registration, regardless of the number of shares or other securities with
respect to which such persons have the right to request such inclusion) that can
be sold without exceeding the Maximum Number of Shares; and

 

(b)                                 If the registration is a “demand”
registration undertaken at the demand of persons, other than the Shareholder,
pursuant to written contractual arrangements with such persons, (i) first, the
Shares or other securities for the account of the demanding persons that can be
sold without exceeding the Maximum Number of Shares; (ii) second, to the extent
that the Maximum Number of Shares has not been reached under the foregoing
clause (i), the Shares or other securities that the Company desires to sell that
can be sold without exceeding the Maximum Number of Shares; and (iii) third, to
the extent that the Maximum Number of Shares has not been reached under the
foregoing clauses (i) and (ii), the shares or other securities, if any,
including the Restricted Shares, as to which registration has been requested
pursuant to written contractual piggy-back registration rights which other
security holders desire to sell (pro rata in accordance with the number of
Shares or other securities which each such person has actually requested to be
included in such registration, regardless of the number of shares or other
securities with respect to which such persons have the right to request such
inclusion) that can be sold without exceeding the Maximum Number of Shares.

 


2.2.3                        WITHDRAWAL.  THE SHAREHOLDER MAY ELECT TO WITHDRAW
ITS REQUEST FOR INCLUSION OF RESTRICTED SHARES IN ANY PIGGY-BACK REGISTRATION BY
GIVING WRITTEN NOTICE TO THE COMPANY OF SUCH REQUEST TO WITHDRAW PRIOR TO THE
EFFECTIVENESS OF THE REGISTRATION STATEMENT.  THE COMPANY MAY ALSO ELECT TO
WITHDRAW A REGISTRATION AT ANY TIME PRIOR TO THE EFFECTIVENESS OF THE
REGISTRATION STATEMENT.  IF THE SHAREHOLDER’S WITHDRAWAL IS BASED ON (I) THE
COMPANY’S FAILURE TO COMPLY WITH ITS OBLIGATIONS UNDER THIS AGREEMENT OR (II) A
REDUCTION PURSUANT TO SECTION 2.2.2 OF 20% OR MORE OF THE NUMBER OF RESTRICTED
SHARES WHICH THE SHAREHOLDER HAS REQUESTED BE INCLUDED IN THE PIGGY-BACK
REGISTRATION, THE COMPANY SHALL PAY OR REIMBURSE ALL EXPENSES

 

5

--------------------------------------------------------------------------------


 


OTHERWISE PAYABLE OR REIMBURSABLE BY THE SHAREHOLDER IN CONNECTION WITH SUCH
PIGGY-BACK REGISTRATION PURSUANT TO SECTION 3.2.


 


3.                                       REGISTRATION PROCEDURES.


 


3.1                                 FILINGS; INFORMATION.  WHENEVER THE COMPANY
IS REQUIRED TO EFFECT THE REGISTRATION OF ANY RESTRICTED SHARES PURSUANT TO
SECTION 2, THE COMPANY SHALL USE COMMERCIALLY REASONABLE EFFORTS TO EFFECT THE
REGISTRATION AND SALE OF SUCH RESTRICTED SHARES IN ACCORDANCE WITH THE INTENDED
METHOD(S) OF DISTRIBUTION THEREOF AS EXPEDITIOUSLY AS PRACTICABLE, AND IN
CONNECTION WITH ANY SUCH REQUEST.


 


3.1.1                        FILING REGISTRATION STATEMENT.  THE COMPANY SHALL,
AS EXPEDITIOUSLY AS POSSIBLE AND IN ANY EVENT WITHIN THIRTY (30) DAYS AFTER
RECEIPT OF A REQUEST FOR A DEMAND REGISTRATION PURSUANT TO SECTION 2.1, PREPARE
AND FILE WITH THE COMMISSION A REGISTRATION STATEMENT ON ANY FORM FOR WHICH THE
COMPANY THEN QUALIFIES OR WHICH COUNSEL FOR THE COMPANY SHALL DEEM APPROPRIATE
AND WHICH FORM SHALL BE AVAILABLE FOR THE SALE OF ALL RESTRICTED SHARES TO BE
REGISTERED THEREUNDER IN ACCORDANCE WITH SECTION 2.1.2 AND THE INTENDED
METHOD(S) OF DISTRIBUTION THEREOF, AND SHALL USE COMMERCIALLY REASONABLE EFFORTS
TO CAUSE SUCH REGISTRATION STATEMENT TO BECOME AND REMAIN EFFECTIVE FOR THE
PERIOD REQUIRED BY SECTION 3.1.3; PROVIDED, HOWEVER, THAT:


 

(a)                                  the Company shall have the right to defer
any Demand Registration for periods of up to thirty (30) days, and any
Piggy-Back Registration for such period(s) as may be applicable to deferment of
any demand registration to which such Peggy-Back Registration relates, in each
case if the Company shall furnish to the holders a certificate signed by the
Chief Executive Officer of the Company stating that, in the good faith judgment
of the Board of Directors of the Company, it would be materially detrimental to
the Company and its Shareholder for such Registration Statement to be effected
at such time (including without limitation because the Company is then engaged
in a material transaction or has an undisclosed material corporate development,
in either case, which would be required to be disclosed in the Registration
Statement); provided, further, however, that the Company shall not have the
right to exercise the right set forth in this clause (a) for more than one
hundred and twenty (120) days in any 365-day period in respect of a Demand
Registration (including in such 120 days, any deferral under subsection (d) of
this Section 3.1.1 if the Registration Statement was not timely filed
thereunder);

 

(b)                                 the Company shall not be obligated to effect
any registration of Restricted Shares upon receipt of a written demand for a
Demand Registration if the Company has already completed four (4) Demand
Registrations;

 

(c)                                  the Company shall not be obligated to
effect any registration of Restricted Shares upon receipt of a written demand
for a Demand Registration in the event that the number of Restricted Shares
proposed to be included in the Demand Registration represents less than
one-quarter (1/4) of the Shares issued to the Shareholder pursuant to the
Realignment Agreement or if less, all the Shares then held by the Shareholder;

 

6

--------------------------------------------------------------------------------


 

(d)                                 the Company shall not then be obligated to
effect any registration of Restricted Shares upon receipt of a written demand
for a Demand Registration if the Company shall furnish to the Shareholder a
certificate signed by the Chief Executive Officer of the Company stating that
within ninety (90) days of receipt of the written demand for a Demand
Registration, the Company shall file a Registration Statement and offer to the
Shareholder the opportunity to register Restricted Shares thereunder in
accordance with Section 2.2;

 

(e)                                  the Company shall not be obligated to
effect any registration of Restricted Shares upon receipt of a written demand
for a Demand Registration if the Company has, within the six (6) month period
preceding the date of the written demand for a Demand Registration already
effected one Demand Registration for the Shareholder pursuant to Section 2.1;
and

 

(f)                                    the Company shall not be obligated to
effect any registration of Restricted Shares to the extent the Company’s
disposition of Restricted Shares pursuant to such registration would constitute
a breach of or default under the Realignment Agreement.

 


3.1.2                        COPIES.  IF THE SHAREHOLDER HAS INCLUDED RESTRICTED
SHARES IN A REGISTRATION, THE COMPANY SHALL, PRIOR TO FILING A REGISTRATION
STATEMENT OR PROSPECTUS, OR ANY AMENDMENT OR SUPPLEMENT THERETO, FURNISH TO THE
SHAREHOLDER AND ITS COUNSEL, COPIES OF SUCH REGISTRATION STATEMENT AS PROPOSED
TO BE FILED, EACH AMENDMENT AND SUPPLEMENT TO SUCH REGISTRATION STATEMENT (IN
EACH CASE INCLUDING ALL EXHIBITS THERETO AND DOCUMENTS INCORPORATED BY REFERENCE
THEREIN), THE PROSPECTUS INCLUDED IN SUCH REGISTRATION STATEMENT (INCLUDING EACH
PRELIMINARY PROSPECTUS), AND SUCH OTHER DOCUMENTS AS THE SHAREHOLDER OR COUNSEL
FOR ANY THE SHAREHOLDER MAY REASONABLY REQUEST IN ORDER TO FACILITATE THE
DISPOSITION OF THE RESTRICTED SHARES INCLUDED IN SUCH REGISTRATION.


 


3.1.3                        AMENDMENTS AND SUPPLEMENTS.  THE COMPANY SHALL
PREPARE AND FILE WITH THE COMMISSION SUCH AMENDMENTS, INCLUDING POST-EFFECTIVE
AMENDMENTS, AND SUPPLEMENTS TO SUCH REGISTRATION STATEMENT AND THE PROSPECTUS
USED IN CONNECTION THEREWITH AS MAY BE NECESSARY TO KEEP SUCH REGISTRATION
STATEMENT EFFECTIVE AND IN COMPLIANCE WITH THE PROVISIONS OF THE SECURITIES ACT
UNTIL ALL RESTRICTED SHARES, AND ALL OTHER SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT, HAVE BEEN DISPOSED OF IN ACCORDANCE WITH THE INTENDED
METHOD(S) OF DISTRIBUTION SET FORTH IN SUCH REGISTRATION STATEMENT (WHICH PERIOD
SHALL NOT EXCEED THE SUM OF ONE HUNDRED EIGHTY (180) DAYS, PLUS ANY PERIOD
DURING WHICH ANY SUCH DISPOSITION IS INTERFERED WITH BY ANY STOP ORDER OR
INJUNCTION OF THE COMMISSION OR ANY GOVERNMENTAL AGENCY OR COURT ) OR SUCH
SECURITIES HAVE BEEN WITHDRAWN.


 


3.1.4                        NOTIFICATION.  IF THE SHAREHOLDER HAS INCLUDED
RESTRICTED SHARES IN A REGISTRATION, AFTER THE FILING OF THE REGISTRATION
STATEMENT, THE COMPANY SHALL PROMPTLY, AND IN NO EVENT MORE THAN TWO
(2) BUSINESS DAYS AFTER SUCH FILING, NOTIFY THE SHAREHOLDER OF SUCH FILING, AND
SHALL FURTHER NOTIFY THE SHAREHOLDER PROMPTLY AND CONFIRM SUCH NOTIFICATION IN
WRITING IN ALL EVENTS WITHIN TWO (2) BUSINESS DAYS OF THE OCCURRENCE OF ANY OF
THE FOLLOWING:  (I) WHEN SUCH REGISTRATION STATEMENT BECOMES EFFECTIVE;
(II) WHEN ANY POST-EFFECTIVE AMENDMENT TO SUCH REGISTRATION STATEMENT BECOMES
EFFECTIVE; (III) THE ISSUANCE OR THREATENED ISSUANCE BY THE COMMISSION OF ANY
STOP ORDER (AND THE COMPANY SHALL USE REASONABLE BEST EFFORTS TO PREVENT THE

 

7

--------------------------------------------------------------------------------


 


ENTRY OF SUCH STOP ORDER OR TO REMOVE IT IF ENTERED); AND (IV) ANY REQUEST BY
THE COMMISSION FOR ANY AMENDMENT OR SUPPLEMENT TO SUCH REGISTRATION STATEMENT OR
ANY PROSPECTUS RELATING THERETO OR FOR ADDITIONAL INFORMATION OR OF THE
OCCURRENCE OF AN EVENT REQUIRING THE PREPARATION OF A SUPPLEMENT OR AMENDMENT TO
SUCH PROSPECTUS SO THAT, AS THEREAFTER DELIVERED TO THE PURCHASERS OF THE
SECURITIES COVERED BY SUCH REGISTRATION STATEMENT, SUCH PROSPECTUS WILL NOT
CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN
NOT MISLEADING, AND PROMPTLY MAKE AVAILABLE TO THE SHAREHOLDER ANY SUCH
SUPPLEMENT OR AMENDMENT; EXCEPT THAT BEFORE FILING WITH THE COMMISSION A
REGISTRATION STATEMENT OR PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT THERETO,
INCLUDING DOCUMENTS INCORPORATED BY REFERENCE, THE COMPANY SHALL FURNISH TO THE
SHAREHOLDER AND TO ITS COUNSEL, COPIES OF ALL SUCH DOCUMENTS PROPOSED TO BE
FILED SUFFICIENTLY IN ADVANCE OF FILING TO PROVIDE THE SHAREHOLDER AND ITS
COUNSEL WITH A REASONABLE OPPORTUNITY TO REVIEW SUCH DOCUMENTS AND COMMENT
THEREON, AND THE COMPANY SHALL NOT FILE ANY REGISTRATION STATEMENT OR PROSPECTUS
OR AMENDMENT OR SUPPLEMENT THERETO, INCLUDING DOCUMENTS INCORPORATED BY
REFERENCE, TO WHICH THE SHAREHOLDER OR ITS COUNSEL SHALL REASONABLY OBJECT.


 


3.1.5                        STATE SECURITIES LAWS COMPLIANCE.  IF THE
SHAREHOLDER HAS INCLUDED RESTRICTED SHARES IN A REGISTRATION THE COMPANY SHALL
USE COMMERCIALLY REASONABLE EFFORTS TO (I) REGISTER OR QUALIFY THE RESTRICTED
SHARES COVERED BY THE REGISTRATION STATEMENT UNDER SUCH SECURITIES OR “BLUE SKY”
LAWS OF SUCH JURISDICTIONS IN THE UNITED STATES AS THE SHAREHOLDER (IN LIGHT OF
THE INTENDED PLAN OF DISTRIBUTION) MAY REQUEST AND (II) TAKE SUCH ACTION
NECESSARY TO CAUSE SUCH RESTRICTED SHARES COVERED BY THE REGISTRATION STATEMENT
TO BE REGISTERED WITH OR APPROVED BY SUCH OTHER FEDERAL OR STATE AUTHORITIES AS
MAY BE NECESSARY BY VIRTUE OF THE BUSINESS AND OPERATIONS OF THE COMPANY AND DO
ANY AND ALL OTHER ACTS AND THINGS THAT MAY BE NECESSARY OR ADVISABLE TO ENABLE
THE SHAREHOLDER TO CONSUMMATE THE DISPOSITION OF SUCH RESTRICTED SHARES IN SUCH
JURISDICTIONS; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE REQUIRED TO
QUALIFY GENERALLY TO DO BUSINESS IN ANY JURISDICTION WHERE IT WOULD NOT
OTHERWISE BE REQUIRED TO QUALIFY BUT FOR THIS SECTION 3.1.5 OR SUBJECT ITSELF TO
TAXATION IN ANY SUCH JURISDICTION.


 


3.1.6                        AGREEMENTS FOR DISPOSITION.  THE COMPANY SHALL
ENTER INTO CUSTOMARY AGREEMENTS (INCLUDING, IF APPLICABLE, AN UNDERWRITING
AGREEMENT IN CUSTOMARY FORM) AND USE COMMERCIALLY REASONABLE EFFORTS TO TAKE
SUCH OTHER ACTIONS AS ARE REQUIRED IN ORDER TO EXPEDITE OR FACILITATE THE
DISPOSITION OF RESTRICTED SHARES.  THE REPRESENTATIONS, WARRANTIES AND COVENANTS
OF THE COMPANY IN ANY UNDERWRITING AGREEMENT WHICH ARE MADE TO OR FOR THE
BENEFIT OF ANY UNDERWRITERS, TO THE EXTENT APPLICABLE, SHALL ALSO BE MADE TO AND
FOR THE BENEFIT OF THE SHAREHOLDER.  FOR THE AVOIDANCE OF DOUBT, THE SHAREHOLDER
MAY NOT REQUIRE THE COMPANY TO ACCEPT TERMS, CONDITIONS OR PROVISIONS IN ANY
SUCH AGREEMENT WHICH THE COMPANY DETERMINES ARE NOT REASONABLY ACCEPTABLE TO THE
COMPANY, NOTWITHSTANDING ANY AGREEMENT TO THE CONTRARY HEREIN.  THE SHAREHOLDER
SHALL NOT BE REQUIRED TO MAKE ANY REPRESENTATIONS OR WARRANTIES IN THE
UNDERWRITING AGREEMENT EXCEPT AS REASONABLY REQUESTED BY THE COMPANY AND, IF
APPLICABLE, WITH RESPECT TO THE SHAREHOLDER’S ORGANIZATION, GOOD STANDING,
AUTHORITY, TITLE TO RESTRICTED SHARES, LACK OF CONFLICT OF SUCH SALE WITH SUCH
HOLDER’S MATERIAL AGREEMENTS AND ORGANIZATIONAL DOCUMENTS, AND WITH RESPECT TO
WRITTEN INFORMATION RELATING TO THE SHAREHOLDER THAT THE SHAREHOLDER HAS
FURNISHED IN WRITING EXPRESSLY FOR INCLUSION IN SUCH REGISTRATION STATEMENT. 
THE SHAREHOLDER, HOWEVER, SHALL AGREE TO SUCH COVENANTS AND INDEMNIFICATION AND
CONTRIBUTION OBLIGATIONS FOR SELLING STOCKHOLDERS AS ARE REASONABLE AND
CUSTOMARILY CONTAINED IN AGREEMENTS OF THAT TYPE.

 

8

--------------------------------------------------------------------------------


 


3.1.7                        COOPERATION.  THE COMPANY AND ALL OFFICERS AND
MEMBERS OF THE MANAGEMENT OF THE COMPANY, SHALL REASONABLY COOPERATE IN ANY
OFFERING OF RESTRICTED SHARES UNDER THIS AGREEMENT, WHICH COOPERATION SHALL
INCLUDE, WITHOUT LIMITATION, THE PREPARATION OF THE REGISTRATION STATEMENT WITH
RESPECT TO SUCH OFFERING AND ALL OTHER OFFERING MATERIALS AND RELATED DOCUMENTS,
AND PARTICIPATION IN MEETINGS WITH UNDERWRITERS, ATTORNEYS, ACCOUNTANTS AND
POTENTIAL INVESTORS.  THE SHAREHOLDER SHALL REASONABLY COOPERATE IN THE
PREPARATION OF THE REGISTRATION STATEMENT AND OTHER DOCUMENTS RELATING TO ANY
OFFERING IN WHICH IT INCLUDES SECURITIES PURSUANT TO THIS SECTION 3.  THE
SHAREHOLDER SHALL ALSO FURNISH TO THE COMPANY SUCH INFORMATION REGARDING ITSELF,
THE RESTRICTED SHARES HELD BY IT, AND THE INTENDED METHOD(S) OF DISPOSITION OF
SUCH SECURITIES AS SHALL BE REASONABLY REQUIRED TO EFFECT THE REGISTRATION OF
THE RESTRICTED SHARES.


 


3.1.8                        RECORDS.  UPON REASONABLE NOTICE AND DURING NORMAL
BUSINESS HOURS, SUBJECT TO THE COMPANY RECEIVING ANY CUSTOMARY CONFIDENTIALITY
UNDERTAKINGS OR AGREEMENTS, THE COMPANY SHALL MAKE AVAILABLE FOR INSPECTION BY
THE SHAREHOLDER, ANY UNDERWRITER PARTICIPATING IN ANY DISPOSITION PURSUANT TO
SUCH REGISTRATION STATEMENT AND ANY ATTORNEY, ACCOUNTANT OR OTHER PROFESSIONAL
RETAINED BY THE SHAREHOLDER OR ANY UNDERWRITER, ALL RELEVANT FINANCIAL AND OTHER
RECORDS, PERTINENT CORPORATE DOCUMENTS AND PROPERTIES OF THE COMPANY AS SHALL BE
NECESSARY TO ENABLE THEM TO EXERCISE THEIR DUE DILIGENCE RESPONSIBILITY, AND
SHALL CAUSE THE COMPANY’S OFFICERS, DIRECTORS AND EMPLOYEES TO SUPPLY ALL
INFORMATION REASONABLY REQUESTED BY THE SHAREHOLDER IN CONNECTION WITH SUCH
REGISTRATION STATEMENT.


 


3.1.9                        OPINIONS AND COMFORT LETTERS.  THE COMPANY SHALL
USE COMMERCIALLY REASONABLE EFFORTS TO FURNISH TO THE SHAREHOLDER SIGNED
COUNTERPARTS, ADDRESSED TO THE SHAREHOLDER, OF (I) ANY OPINION OF COUNSEL TO THE
COMPANY DELIVERED TO ANY UNDERWRITER AND (II) ANY COMFORT LETTER FROM THE
COMPANY’ INDEPENDENT PUBLIC ACCOUNTANTS DELIVERED TO ANY UNDERWRITER; PROVIDED,
HOWEVER, THAT COUNSEL TO THE UNDERWRITER SHALL HAVE EXCLUSIVE AUTHORITY TO
NEGOTIATE THE TERMS THEREOF.  IN THE EVENT NO LEGAL OPINION IS DELIVERED TO ANY
UNDERWRITER, THE COMPANY SHALL FURNISH TO THE SHAREHOLDER, AT ANY TIME THAT THE
SHAREHOLDER ELECTS TO USE A PROSPECTUS, AN OPINION OF COUNSEL TO THE COMPANY TO
THE EFFECT THAT THE REGISTRATION STATEMENT CONTAINING SUCH PROSPECTUS HAS BEEN
DECLARED EFFECTIVE, THAT NO STOP ORDER IS IN EFFECT, AND SUCH OTHER MATTERS AS
THE SHAREHOLDER MAY REASONABLY REQUEST AS WOULD CUSTOMARILY HAVE BEEN ADDRESSED
IN AN OPINION OF COUNSEL TO THE COMPANY DELIVERED TO AN UNDERWRITER.


 


3.1.10                  EARNINGS STATEMENT.  THE COMPANY SHALL COMPLY WITH ALL
APPLICABLE RULES AND REGULATIONS OF THE COMMISSION AND THE SECURITIES ACT, AND
MAKE GENERALLY AVAILABLE TO ITS SHAREHOLDERS, AS SOON AS PRACTICABLE, AN
EARNINGS STATEMENT SATISFYING THE PROVISIONS OF SECTION 11(A) OF THE SECURITIES
ACT, PROVIDED THAT THE COMPANY WILL BE DEEMED TO HAVE COMPLIED WITH THIS
SECTION 3.1.10 IF THE EARNINGS STATEMENT SATISFIES THE PROVISIONS OF RULE 158
UNDER THE SECURITIES ACT.


 


3.1.11                  LISTING.  THE COMPANY SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO CAUSE ALL RESTRICTED SHARES INCLUDED IN ANY REGISTRATION TO BE LISTED
ON SUCH EXCHANGES OR OTHERWISE DESIGNATED FOR TRADING IN THE SAME MANNER AS
SIMILAR SHARES OF THE COMPANY ARE THEN LISTED OR DESIGNATED OR, IF NO SUCH
SIMILAR SECURITIES ARE THEN LISTED OR DESIGNATED, IN A MANNER SATISFACTORY TO
THE SHAREHOLDER.

 

9

--------------------------------------------------------------------------------


 


3.2                                 REGISTRATION EXPENSES.  EXCEPT TO THE EXTENT
EXPRESSLY PROVIDED BY SECTION 2.1.4 OR 2.2.3 OR IN CONNECTION WITH A PIGGY-BACK
REGISTRATION RELATING TO A REGISTRATION BY THE COMPANY ON ITS OWN INITIATIVE
(AND NOT AS A RESULT OF ANY OTHER PERSON’S OR ENTITY’S RIGHT TO CAUSE THE
COMPANY TO FILE, CAUSE AND EFFECT A REGISTRATION OF COMPANY SECURITIES) AND FOR
THE COMPANY’S OWN ACCOUNT (IN WHICH CASE THE COMPANY WILL PAY ALL CUSTOMARY
COSTS AND EXPENSES OF REGISTRATION), THE SHAREHOLDER SHALL PAY OR PROMPTLY
REIMBURSE THE COMPANY FOR (A) ALL CUSTOMARY COSTS AND EXPENSES INCURRED IN
CONNECTION WITH ANY DEMAND REGISTRATION EFFECTED PURSUANT TO SECTION 2.1 AND
(B) IF A PIGGY-BACK REGISTRATION , AND TO THE EXTENT OTHER SHAREHOLDERS
PARTICIPATING IN SUCH OFFERING ARE REQUIRED TO PAY COSTS AND EXPENSES IN SUCH
PIGGY-BACK REGISTRATION, A PRO RATA SHARE (IN PROPORTION TO THE AMOUNT OF SHARES
THE SHAREHOLDER IS SELLING, AFTER GIVING EFFECT TO ANY REDUCTION PURSUANT TO
SECTION 2.1.3, IN SUCH PIGGY-BACK REGISTRATION RELATIVE TO ALL OTHER SHARES
INCLUDED THEREIN) OF ALL CUSTOMARY COSTS AND EXPENSES INCURRED IN CONNECTION
WITH ANY PIGGY-BACK REGISTRATION EFFECTED PURSUANT TO SECTION 2.2, IN EACH CASE
WHETHER OR NOT THE REGISTRATION STATEMENT BECOMES EFFECTIVE, INCLUDING, WITHOUT
LIMITATION: (I) ALL REGISTRATION AND FILING FEES; (II) FEES AND EXPENSES OF
COMPLIANCE WITH SECURITIES OR “BLUE SKY” LAWS (INCLUDING FEES AND DISBURSEMENTS
OF COUNSEL IN CONNECTION WITH BLUE SKY QUALIFICATIONS OF THE RESTRICTED SHARES);
(III) PRINTING EXPENSES; (IV) FEES IMPOSED BY THE FINANCIAL INDUSTRY REGULATORY
AUTHORITY, INC.; (V) FEES AND DISBURSEMENTS OF COUNSEL FOR THE COMPANY AND FEES
AND EXPENSES FOR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS RETAINED BY THE
COMPANY (INCLUDING THE EXPENSES OR COSTS ASSOCIATED WITH THE DELIVERY OF ANY
OPINIONS OR COMFORT LETTERS REQUESTED PURSUANT TO SECTION 3.1.9); AND (VI) THE
FEES AND EXPENSES OF COUNSEL SELECTED BY THE SHAREHOLDER IN A DEMAND
REGISTRATION OR IF IT PARTICIPATES IN A PIGGY-BACK REGISTRATION, COUNSEL
SELECTED BY AND SOLELY REPRESENTING THE SHAREHOLDER UNLESS THE SHAREHOLDER AND
ANY OTHER SHAREHOLDER AGREE THAT SUCH COUNSEL SHALL REPRESENT THEM JOINTLY, IN
WHICH CASE THE COMPANY SHALL HAVE NO OBLIGATION TO PAY FOR ANY SUCH FEES OR
EXPENSES OF SUCH COUNSEL.  THE COMPANY SHALL HAVE NO OBLIGATION TO PAY ANY
UNDERWRITING DISCOUNTS OR SELLING COMMISSIONS ATTRIBUTABLE TO THE RESTRICTED
SHARES BEING SOLD BY THE SHAREHOLDER, WHICH UNDERWRITING DISCOUNTS OR SELLING
COMMISSIONS SHALL BE BORNE SOLELY BY THE SHAREHOLDER.  ADDITIONALLY, IN AN
UNDERWRITTEN OFFERING, THE SHAREHOLDER AND THE COMPANY SHALL BEAR THE EXPENSES
OF THE UNDERWRITER OR UNDERWRITERS PRO RATA IN PROPORTION TO THE RESPECTIVE
AMOUNT OF SHARES EACH IS SELLING IN SUCH OFFERING.  FOR THE AVOIDANCE OF DOUBT,
THE SHAREHOLDER SHALL HAVE NO OBLIGATION TO PAY, AND THE COMPANY SHALL BEAR, ALL
INTERNAL EXPENSES OF THE COMPANY (INCLUDING, WITHOUT LIMITATION, ALL FEES,
SALARIES AND EXPENSES OF ITS OFFICERS, EMPLOYEES AND MANAGEMENT) INCURRED IN
CONNECTION WITH PERFORMING OR COMPLYING WITH THE COMPANY’S OBLIGATIONS UNDER
THIS AGREEMENT.


 


3.3                                 INFORMATION.  THE SHAREHOLDER SHALL PROVIDE
SUCH INFORMATION AS MAY REASONABLY BE REQUESTED BY THE COMPANY, OR THE MANAGING
UNDERWRITER, IF ANY, IN CONNECTION WITH THE PREPARATION OF ANY REGISTRATION
STATEMENT, INCLUDING AMENDMENTS AND SUPPLEMENTS THERETO, IN ORDER TO EFFECT THE
REGISTRATION OF ANY RESTRICTED SHARES UNDER THE SECURITIES ACT PURSUANT TO
SECTION 2 AND IN CONNECTION WITH THE COMPANY’S OBLIGATION TO COMPLY WITH FEDERAL
AND APPLICABLE STATE SECURITIES LAWS.


 


3.4                                 SHAREHOLDER OBLIGATIONS.  THE SHAREHOLDER
MAY NOT PARTICIPATE IN ANY UNDERWRITTEN OFFERING PURSUANT TO SECTION 2 UNLESS
SUCH HOLDER (I) AGREES TO ONLY SELL RESTRICTED SHARES ON THE BASIS REASONABLY
PROVIDED IN ANY UNDERWRITING AGREEMENT, AND (II) COMPLETES, EXECUTES AND
DELIVERS ANY AND ALL QUESTIONNAIRES, LOCK-UP AGREEMENTS, POWERS OF ATTORNEY,

 

10

--------------------------------------------------------------------------------


 


CUSTODY AGREEMENTS, INDEMNITIES, UNDERWRITING AGREEMENTS AND OTHER DOCUMENTS
REASONABLY OR CUSTOMARILY REQUIRED BY OR UNDER THE TERMS OF ANY UNDERWRITING
AGREEMENT OR AS REASONABLY REQUESTED BY THE COMPANY.


 


4.                                       INDEMNIFICATION AND CONTRIBUTION.


 


4.1                                 INDEMNIFICATION BY THE COMPANY.  THE COMPANY
AGREES TO INDEMNIFY AND HOLD HARMLESS THE SHAREHOLDER AND ITS OFFICERS,
EMPLOYEES, AFFILIATES, DIRECTORS, PARTNERS, MEMBERS, ATTORNEYS AND AGENTS, AND
EACH PERSON, IF ANY, WHO CONTROLS THE SHAREHOLDER (WITHIN THE MEANING OF
SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF THE EXCHANGE ACT) (EACH, A
“SHAREHOLDER INDEMNIFIED PARTY”) FROM AND AGAINST ANY EXPENSES, LOSSES,
JUDGMENTS, CLAIMS, DAMAGES OR LIABILITIES, WHETHER JOINT OR SEVERAL, ARISING OUT
OF OR BASED UPON ANY UNTRUE STATEMENT (OR ALLEGEDLY UNTRUE STATEMENT) OF A
MATERIAL FACT CONTAINED IN ANY REGISTRATION STATEMENT UNDER WHICH THE SALE OF
RESTRICTED SHARES WAS REGISTERED UNDER THE SECURITIES ACT, ANY PRELIMINARY
PROSPECTUS, FINAL PROSPECTUS OR SUMMARY PROSPECTUS CONTAINED IN SUCH
REGISTRATION STATEMENT, OR ARISING OUT OF OR BASED UPON ANY OMISSION (OR ALLEGED
OMISSION) TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN NOT MISLEADING, EXCEPT INSOFAR AS SUCH EXPENSE,
LOSS, JUDGMENT, CLAIM, DAMAGE OR LIABILITY ARISES OUT OF OR IS BASED UPON
(A) ANY UNTRUE STATEMENT OR ALLEGEDLY UNTRUE STATEMENT OR OMISSION OR ALLEGED
OMISSION MADE IN SUCH REGISTRATION STATEMENT, PRELIMINARY PROSPECTUS, FINAL
PROSPECTUS OR SUMMARY PROSPECTUS IN RELIANCE UPON AND IN CONFORMITY WITH
INFORMATION FURNISHED IN WRITING TO THE COMPANY BY THE SHAREHOLDER EXPRESSLY FOR
USE THEREIN, OR (B) THE USE OF ANY REGISTRATION STATEMENT, ANY PRELIMINARY
PROSPECTUS, FINAL PROSPECTUS OR SUMMARY PROSPECTUS DURING A PERIOD WHEN THE
SHAREHOLDER HAS BEEN NOTIFIED THAT A STOP ORDER HAS BEEN ISSUED IN RESPECT
THEREOF OR ANY PROCEEDING FOR THAT PURPOSE HAS BEEN INITIATED, OR THE USE OF ANY
REGISTRATION STATEMENT, ANY PRELIMINARY PROSPECTUS, FINAL PROSPECTUS OR SUMMARY
PROSPECTUS HAS BEEN SUSPENDED BY THE COMPANY PURSUANT TO THE TERMS OF THIS
AGREEMENT.  THE FOREGOING INDEMNITY SHALL NOT INURE TO THE BENEFIT OF ANY
SHAREHOLDER INDEMNIFIED PARTY FROM WHOM THE PERSON ASSERTING LOSSES, CLAIMS,
DAMAGES OR LIABILITIES PURCHASED RESTRICTED SHARES, IF A COPY OF THE PROSPECTUS
(AS THEN AMENDED OR SUPPLEMENTED IF THE COMPANY SHALL HAVE FURNISHED ANY
AMENDMENTS OR SUPPLEMENTS THERETO) WAS NOT SENT OR GIVEN BY OR ON BEHALF OF SUCH
SHAREHOLDER INDEMNIFIED PARTY TO SUCH PERSON, IF REQUIRED BY LAW SO TO HAVE BEEN
DELIVERED AT OR PRIOR TO THE WRITTEN CONFIRMATION OF THE SALE OF RESTRICTED
SHARES TO SUCH PERSON, AND IF THE PROSPECTUS (AS SO AMENDED OR SUPPLEMENTED)
WOULD HAVE CURED THE DEFECT GIVING RISE TO SUCH LOSSES, CLAIMS, DAMAGES OR
LIABILITIES, UNLESS SUCH FAILURE IS THE RESULT OF NONCOMPLIANCE BY THE COMPANY
WITH SECTION 3.1.3.


 


4.2                                 INDEMNIFICATION BY THE SHAREHOLDER.  THE
SHAREHOLDER WILL, WITH RESPECT TO ANY REGISTRATION STATEMENT WHERE RESTRICTED
SHARES WERE REGISTERED UNDER THE SECURITIES ACT, INDEMNIFY AND HOLD HARMLESS THE
COMPANY, EACH OF THE COMPANY’S DIRECTORS AND OFFICERS, AND EACH OTHER PERSON, IF
ANY, WHO CONTROLS THE COMPANY (WITHIN THE MEANING OF SECTION 15 OF THE
SECURITIES ACT OR SECTION 20 OF THE EXCHANGE ACT) (EACH, A “COMPANY INDEMNIFIED
PARTY”), AGAINST ANY EXPENSES, LOSSES, CLAIMS, JUDGMENTS, DAMAGES OR
LIABILITIES, WHETHER JOINT OR SEVERAL, INSOFAR AS SUCH EXPENSES, LOSSES, CLAIMS,
JUDGMENTS, DAMAGES OR LIABILITIES (OR ACTIONS IN RESPECT THEREOF) ARISE OUT OF
OR ARE BASED UPON ANY UNTRUE STATEMENT OR ALLEGEDLY UNTRUE STATEMENT OF A
MATERIAL FACT CONTAINED IN ANY REGISTRATION STATEMENT UNDER WHICH THE SALE OF
SUCH RESTRICTED  SHARES WAS REGISTERED UNDER THE SECURITIES ACT, ANY PRELIMINARY
PROSPECTUS, FINAL PROSPECTUS OR SUMMARY PROSPECTUS CONTAINED IN SUCH
REGISTRATION STATEMENT, OR ANY AMENDMENT OR

 

11

--------------------------------------------------------------------------------


 


SUPPLEMENT TO THE REGISTRATION STATEMENT, OR ARISE OUT OF OR ARE BASED UPON ANY
OMISSION OR THE ALLEGED OMISSION TO STATE A MATERIAL FACT REQUIRED TO BE STATED
THEREIN OR NECESSARY TO MAKE THE STATEMENT THEREIN NOT MISLEADING, IF THE
STATEMENT OR OMISSION WAS MADE IN RELIANCE UPON AND IN CONFORMITY WITH
INFORMATION FURNISHED IN WRITING TO THE COMPANY BY THE SHAREHOLDER EXPRESSLY FOR
USE THEREIN.  THE SHAREHOLDER’S INDEMNIFICATION OBLIGATIONS HEREUNDER SHALL BE
LIMITED TO THE AMOUNT OF ANY NET PROCEEDS ACTUALLY RECEIVED BY THE SHAREHOLDER.


 


4.3                                 NOTIFICATION OF INDEMNIFICATION.  PROMPTLY
AFTER RECEIPT BY AN INDEMNIFIED PARTY UNDER THIS SECTION 4 OF NOTICE OF THE
COMMENCEMENT OF ANY ACTION (INCLUDING ANY ACTION BY A GOVERNMENTAL AUTHORITY),
SUCH INDEMNIFIED PARTY SHALL, IF A CLAIM IN RESPECT THEREOF IS TO BE MADE
AGAINST ANY INDEMNIFYING PARTY UNDER THIS SECTION 4, DELIVER TO THE INDEMNIFYING
PARTY A WRITTEN NOTICE OF THE COMMENCEMENT THEREOF AND THE INDEMNIFYING PARTY
SHALL HAVE THE RIGHT TO PARTICIPATE IN, AND, TO THE EXTENT THE INDEMNIFYING
PARTY SO DESIRES, JOINTLY WITH ANY OTHER INDEMNIFYING PARTY SIMILARLY NOTICED,
TO ASSUME THE DEFENSE THEREOF WITH COUNSEL MUTUALLY SATISFACTORY TO THE PARTIES;
PROVIDED, HOWEVER, THAT AN INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO RETAIN ITS
OWN COUNSEL, WITH THE REASONABLE FEES AND EXPENSES OF ONE SUCH COUNSEL TO BE
PAID BY THE INDEMNIFYING PARTY, IF REPRESENTATION OF SUCH INDEMNIFIED PARTY BY
THE COUNSEL RETAINED BY THE INDEMNIFYING PARTY WOULD BE INAPPROPRIATE DUE TO
ACTUAL OR POTENTIAL DIFFERING INTERESTS BETWEEN SUCH INDEMNIFIED PARTY AND ANY
OTHER PARTY REPRESENTED BY SUCH COUNSEL IN SUCH PROCEEDING.  THE FAILURE TO
DELIVER WRITTEN NOTICE TO THE INDEMNIFYING PARTY WITHIN A REASONABLE TIME OF THE
COMMENCEMENT OF ANY SUCH ACTION, IF PREJUDICIAL TO ITS ABILITY TO DEFEND SUCH
ACTION, SHALL RELIEVE SUCH INDEMNIFYING PARTY OF ANY LIABILITY TO THE
INDEMNIFIED PARTY UNDER THIS SECTION 4, BUT THE OMISSION SO TO DELIVER WRITTEN
NOTICE TO THE INDEMNIFYING PARTY SHALL NOT RELIEVE IT OF ANY LIABILITY THAT IT
MAY HAVE TO ANY INDEMNIFIED PARTY OTHERWISE THAN UNDER THIS SECTION 4.


 


5.                                       UNDERWRITING AND DISTRIBUTION.


 


5.1                                 RULE 144.  THE COMPANY COVENANTS THAT IT
SHALL FILE ALL REPORTS REQUIRED TO BE FILED BY IT UNDER THE SECURITIES ACT AND
THE EXCHANGE ACT AND SHALL TAKE SUCH FURTHER ACTION AS THE SHAREHOLDER MAY
REASONABLY REQUEST, ALL TO THE EXTENT REQUIRED FROM TIME TO TIME TO ENABLE THE
SHAREHOLDER TO SELL RESTRICTED SHARES WITHOUT REGISTRATION UNDER THE SECURITIES
ACT WITHIN THE LIMITATION OF THE EXEMPTIONS PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT, OR ANY SIMILAR PROVISION THERETO, BUT NOT RULE 144A.


 


6.                                       MISCELLANEOUS.


 


6.1                                 ASSIGNMENT; NO THIRD PARTY BENEFICIARIES. 
THIS AGREEMENT AND THE RIGHTS, DUTIES AND OBLIGATIONS OF THE COMPANY HEREUNDER
MAY NOT BE ASSIGNED OR DELEGATED BY THE COMPANY IN WHOLE OR IN PART AND SHALL BE
BINDING ON ITS SUCCESSORS.  SUBJECT TO THE REALIGNMENT AGREEMENT, THIS AGREEMENT
AND THE RIGHTS, DUTIES AND OBLIGATIONS OF THE SHAREHOLDER HEREUNDER MAY BE
ASSIGNED, TRANSFERRED OR DELEGATED BY THE SHAREHOLDER, IN WHOLE OR IN PART, IN
CONJUNCTION WITH AND TO THE EXTENT OF ANY PERMITTED TRANSFER OF RESTRICTED
SHARES TO AN AFFILIATE OF THE SHAREHOLDER IN ACCORDANCE WITH APPLICABLE LAW ,
WHICH AFFILIATE AGREES IN WRITING TO BE SUBJECT TO AND BOUND BY ALL DUTIES AND
OBLIGATIONS SET FORTH IN THIS AGREEMENT, WHEREUPON ANY SUCH ASSIGNEE, TRANSFEREE
OR DELEGATEE WOULD HAVE ALL RIGHTS, DUTIES AND OBLIGATIONS HEREUNDER IN ADDITION
TO THE SHAREHOLDER TO THE EXTENT THAT THE SHAREHOLDER CONTINUES TO OWN
RESTRICTED SHARES.  SUBJECT TO THE REALIGNMENT AGREEMENT, THIS AGREEMENT AND THE

 

12

--------------------------------------------------------------------------------


 


RIGHTS, DUTIES AND OBLIGATIONS OF THE SHAREHOLDER HEREUNDER MAY BE ASSIGNED,
TRANSFERRED OR DELEGATED BY THE SHAREHOLDER, IN WHOLE OR IN PART, IN CONJUNCTION
WITH AND TO THE EXTENT OF ANY PERMITTED TRANSFER OF ONE-QUARTER (1/4) OR MORE OF
THE SHARES ISSUED TO THE SHAREHOLDER UNDER THE REALIGNMENT AGREEMENT OR IF LESS,
ALL THE RESTRICTED SHARES THEN HELD BY THE SHAREHOLDER TO A PERSON OR ENTITY
THAT IS NOT AN AFFILIATE OF THE SHAREHOLDER IN ACCORDANCE WITH APPLICABLE LAW
AND WHICH PERSON OR ENTITY AGREES IN WRITING TO BE SUBJECT TO AND BOUND BY ALL
DUTIES AND OBLIGATIONS SET FORTH IN THIS AGREEMENT, WHEREUPON ANY SUCH ASSIGNEE,
TRANSFEREE OR DELEGATEE WOULD HAVE ALL RIGHTS, DUTIES AND OBLIGATIONS HEREUNDER;
PROVIDED, HOWEVER, THAT THE RIGHTS, DUTIES AND OBLIGATIONS HEREUNDER ASSIGNED,
TRANSFERRED OR DELEGATED TO A PERSON THAT IS NOT AN AFFILIATE OF THE SHAREHOLDER
MAY NOT BE FURTHER ASSIGNED, TRANSFERRED OR DELEGATED BY SUCH PERSON.  THIS
AGREEMENT IS NOT INTENDED TO CONFER ANY RIGHTS OR BENEFITS ON ANY PERSONS THAT
ARE NOT PARTY HERETO OTHER THAN AS EXPRESSLY SET FORTH IN SECTION 4 AND THIS
SECTION 6.1.


 


6.2                                 NOTICES. ALL NOTICES, DEMANDS, REQUESTS,
CONSENTS, APPROVALS OR OTHER COMMUNICATIONS (COLLECTIVELY, “NOTICES”) REQUIRED
OR PERMITTED TO BE GIVEN HEREUNDER OR WHICH ARE GIVEN WITH RESPECT TO THIS
AGREEMENT SHALL BE IN WRITING AND SHALL BE PERSONALLY SERVED, DELIVERED BY
REPUTABLE AIR COURIER SERVICE WITH CHARGES PREPAID, OR TRANSMITTED BY HAND
DELIVERY, OR FACSIMILE, ADDRESSED AS SET FORTH BELOW, OR TO SUCH OTHER ADDRESS
AS SUCH PARTY SHALL HAVE SPECIFIED MOST RECENTLY BY WRITTEN NOTICE PROVIDED IN
ACCORDANCE WITH THIS SECTION 6.2.  NOTICE SHALL BE DEEMED GIVEN ON THE DATE OF
SERVICE OR TRANSMISSION IF PERSONALLY SERVED OR TRANSMITTED BY FACSIMILE;
PROVIDED, THAT IF SUCH SERVICE OR TRANSMISSION IS NOT ON A BUSINESS DAY OR IS
AFTER NORMAL BUSINESS HOURS, THEN SUCH NOTICE SHALL BE DEEMED GIVEN ON THE NEXT
BUSINESS DAY.  NOTICE OTHERWISE SENT AS PROVIDED HEREIN SHALL BE DEEMED GIVEN ON
THE NEXT BUSINESS DAY FOLLOWING TIMELY DELIVERY OF SUCH NOTICE TO A REPUTABLE
AIR COURIER SERVICE WITH AN ORDER FOR NEXT-DAY DELIVERY.


 

To the Company:

 

 

 

 

Five Star Quality Care, Inc.

 

400 Centre Street

 

Newton, Massachusetts 02458

 

Attn: Bruce Mackey, President

 

Facsimile: (617) 658-1751

 

 

with a copy (which shall not constitute notice) to:

 

 

 

Skadden, Arps, Slate Meagher & Flom LLP

 

One Beacon Street

 

Boston, Massachusetts 02108

 

Attn.: Louis Goodman

 

Facsimile: (617) 573-4822

 

 

To the Shareholder:

 

 

 

Senior Housing Properties Trust

 

400 Centre Street

 

13

--------------------------------------------------------------------------------


 

 

Newton, Massachusetts 02458

 

Attn: David Hegarty, President

 

Facsimile: (617) 796-8349

 

 

with a copy (which shall not constitute notice) to:

 

 

 

Sullivan & Worcester LLP

 

One Post Office Square

 

Boston, Massachusetts 02109

 

Attn: Richard Teller

 

Facsimile: (617) 338-2880

 


6.3                                 SEVERABILITY.  THIS AGREEMENT SHALL BE
DEEMED SEVERABLE, AND THE INVALIDITY OR UNENFORCEABILITY OF ANY TERM OR
PROVISION HEREOF SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF THIS
AGREEMENT OR OF ANY OTHER TERM OR PROVISION HEREOF.  FURTHERMORE, IF ANY TERM OR
PROVISION HEREOF SHALL BE DEEMED TO BE INVALID OR UNENFORCEABLE, THE PARTIES
HERETO SHALL MUTUALLY AGREE UPON AN AMENDMENT TO THIS AGREEMENT TO INCLUDE A
TERM OR PROVISION AS SIMILAR IN PURPOSE TO SUCH INVALID OR UNENFORCEABLE TERM OR
PROVISION AS MAY BE REASONABLY POSSIBLE AND WHICH TERM OR PROVISION IS VALID AND
ENFORCEABLE.


 


6.4                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN  SEPARATE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL,
AND BOTH OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


6.5                                 ENTIRE AGREEMENT.  THIS AGREEMENT (INCLUDING
ALL AGREEMENTS ENTERED INTO PURSUANT HERETO AND ALL CERTIFICATES AND INSTRUMENTS
DELIVERED PURSUANT HERETO AND THERETO) CONSTITUTE THE ENTIRE AGREEMENT OF THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR AND
CONTEMPORANEOUS AGREEMENTS, REPRESENTATIONS, UNDERSTANDINGS, NEGOTIATIONS AND
DISCUSSIONS BETWEEN THE PARTIES, WHETHER ORAL OR WRITTEN.


 


6.6                                 MODIFICATIONS AND AMENDMENTS.  NO AMENDMENT,
MODIFICATION OR TERMINATION OF THIS AGREEMENT SHALL BE BINDING UPON ANY PARTY
UNLESS EXECUTED IN WRITING BY SUCH PARTY.


 


6.7                                 TITLES AND HEADINGS.  TITLES AND HEADINGS OF
SECTIONS OF THIS AGREEMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT AFFECT THE
CONSTRUCTION OF ANY PROVISION OF THIS AGREEMENT.


 


6.8                                 WAIVERS AND EXTENSIONS.  ANY PARTY ENTITLED
TO BENEFITS UNDER THIS AGREEMENT MAY WAIVE ANY RIGHT, BREACH OR DEFAULT WHICH
SUCH PARTY HAS THE RIGHT TO WAIVE;  PROVIDED, THAT SUCH WAIVER WILL NOT BE
EFFECTIVE AGAINST THE WAIVING PARTY UNLESS IT IS IN WRITING, IS SIGNED BY SUCH
PARTY, AND SPECIFICALLY REFERS TO THIS AGREEMENT.  WAIVERS MAY BE MADE IN
ADVANCE OR AFTER THE RIGHT WAIVED HAS ARISEN OR THE BREACH OR DEFAULT WAIVED HAS
OCCURRED.  ANY WAIVER MAY BE CONDITIONAL.  NO WAIVER OF ANY BREACH OF ANY
AGREEMENT OR PROVISION HEREIN CONTAINED SHALL BE DEEMED A WAIVER OF ANY
PRECEDING OR SUCCEEDING BREACH THEREOF NOR OF ANY OTHER AGREEMENT OR PROVISION
HEREIN CONTAINED.  NO WAIVER OR EXTENSION OF TIME FOR PERFORMANCE OF ANY
OBLIGATIONS OR ACTS SHALL BE DEEMED A WAIVER OR EXTENSION OF THE TIME FOR
PERFORMANCE OF

 

14

--------------------------------------------------------------------------------


 


ANY OTHER OBLIGATIONS OR ACTS.


 


6.9                                 REMEDIES CUMULATIVE.  IF THE COMPANY FAILS
TO OBSERVE OR PERFORM ANY COVENANT OR AGREEMENT TO BE OBSERVED OR PERFORMED
UNDER THIS AGREEMENT, THE SHAREHOLDER MAY PROCEED TO PROTECT AND ENFORCE ITS
RIGHTS BY SUIT IN EQUITY OR ACTION AT LAW, WHETHER FOR SPECIFIC PERFORMANCE OF
ANY TERM CONTAINED IN THIS AGREEMENT OR FOR AN INJUNCTION AGAINST THE BREACH OF
ANY SUCH TERM OR IN AID OF THE EXERCISE OF ANY POWER GRANTED IN THIS AGREEMENT
OR TO ENFORCE ANY OTHER LEGAL OR EQUITABLE RIGHT, OR TO TAKE ANY ONE OR MORE OF
SUCH ACTIONS, WITHOUT BEING REQUIRED TO POST A BOND.  NONE OF THE RIGHTS, POWERS
OR REMEDIES CONFERRED UNDER THIS AGREEMENT SHALL BE MUTUALLY EXCLUSIVE, AND EACH
SUCH RIGHT, POWER OR REMEDY SHALL BE CUMULATIVE AND IN ADDITION TO ANY OTHER
RIGHT, POWER OR REMEDY, WHETHER CONFERRED BY THIS AGREEMENT OR NOW OR HEREAFTER
AVAILABLE AT LAW, IN EQUITY, BY STATUTE OR OTHERWISE.


 


6.10                           ARBITRATION.


 

(a)                                  Any disputes, claims or controversies
between the Shareholder and the Company (i) arising out of or relating to this
Agreement or the transactions contemplated hereby, or (ii) brought by or on
behalf of any shareholder of either the Shareholder or the Company (which, for
purposes of this Section 6.10, shall mean any shareholder of record or any
beneficial owner of shares of either the Shareholder or the Company, or any
former shareholder of record or beneficial owner of shares of either the
Shareholder or the Company), either on its own behalf, on behalf of either the
Shareholder or the Company or on behalf of any series or class of shares of
either the Shareholder or the Company or shareholders of either the Shareholder
or the Company against either the Shareholder or the Company or any trustee,
director, officer, manager (including Reit Management & Research LLC or its
successor), agent or employee of either the Shareholder or the Company,
including disputes, claims or controversies relating to the meaning,
interpretation, effect, validity, performance or enforcement of this Agreement,
the declaration of trust or the bylaws of the Shareholder or the charter or
bylaws of the Company (all of which are referred to as “Disputes”) or relating
in any way to such a Dispute or Disputes, shall on the demand of any party to
such Dispute be resolved through binding and final arbitration in accordance
with the Commercial Arbitration Rules (the “Rules”) of the American Arbitration
Association (“AAA”) then in effect, except as modified herein.  For the
avoidance of doubt, and not as a limitation, Disputes are intended to include
derivative actions against trustees, directors, managers or officers of either
the Shareholder or the Company and class actions by a shareholder of either the
Shareholder or the Company against those individuals or entities and either the
Shareholder and the Company.

 

(b)                                 There shall be three arbitrators.  If there
are (i) only two parties to the Dispute, each party shall select one arbitrator
within 15 days after receipt by respondent of a copy of the demand for
arbitration and (ii) more than two parties to the Dispute, all claimants, on the
one hand, and all respondents, on the other hand, shall each select, by the vote
of a majority of the claimants or the respondents, as the case may be, one
arbitrator.  The two party-nominated arbitrators shall jointly nominate the
third and presiding arbitrator within 15 days of the nomination of the second
arbitrator.  If any arbitrator has not been nominated within the time limit
specified herein, then the AAA

 

15

--------------------------------------------------------------------------------


 

shall provide a list of proposed arbitrators in accordance with the Rules, and
the arbitrator shall be appointed by the AAA in accordance with a listing,
striking and ranking procedure, with each party having a limited number of
strikes, excluding strikes for cause.  For the avoidance of doubt, the
arbitrators appointed by the parties to such Dispute may be affiliates or
interested persons of such parties but the third arbitrator elected by the party
arbitrators or by the AAA shall be unaffiliated with either party.

 

(c)                                  The place of arbitration shall be Boston,
Massachusetts unless otherwise agreed by the parties.

 

(d)                                 There shall be only limited documentary
discovery of documents directly related to the issues in dispute, as may be
ordered by the arbitrators.

 

(e)                                  In rendering an award or decision (the
“Award”), the arbitrators shall be required to follow the laws of The
Commonwealth of Massachusetts.  Any arbitration proceedings or Award rendered
hereunder and the validity, effect and interpretation of this arbitration
agreement shall be governed by the Federal Arbitration Act, 9 U.S.C. §1 et seq. 
The Award shall be in writing and may, but shall not be required to, briefly
state the findings of fact and conclusions of law on which it is based.

 

(f)                                    Except to the extent expressly provided
by this Agreement or as otherwise agreed between the parties, each party
involved in a Dispute shall bear its own costs and expenses (including
attorneys’ fees), and the arbitrators shall not render an award that would
include shifting of any such costs or expenses (including attorneys’ fees) or,
in a derivative case or class action by a shareholder of either the Shareholder
or the Company, award any portion of the Shareholder’s or the Company’s award to
the claimant or the claimant’s attorneys.  Each party (or, if there are more
than two parties to the Dispute, all claimants, on the one hand, and all
respondents, on the other hand, respectively) shall bear the costs and expenses
of its (or their) selected arbitrator and the parties (or, if there are more
than two parties to the Dispute, all claimants, on the one hand, and all
respondents, on the other hand) shall equally bear the costs and expenses of the
third appointed arbitrator.

 

(g)                                 The Award shall be final and binding upon
the parties thereto and shall be the sole and exclusive remedy between such
parties relating to the Dispute, including any claims, counterclaims, issues or
accounting presented to the arbitrators.  Judgment upon the Award may be entered
in any court having jurisdiction.  To the fullest extent permitted by law, no
application or appeal to any court of competent jurisdiction may be made in
connection with any question of law arising in the course of arbitration or with
respect to any award made except for actions relating to enforcement of this
agreement to arbitrate or any arbitral award issued hereunder and except for
actions seeking interim or other provisional relief in aid of arbitration
proceedings in any court of competent jurisdiction.

 

(h)                                 Any monetary award shall be made and payable
in U.S. dollars free of any tax, deduction or offset.  The party against which
the Award assesses a monetary

 

16

--------------------------------------------------------------------------------


 

obligation shall pay that obligation on or before the 30th day following the
date of the Award or such other date as the Award may provide.

 


6.11                           GOVERNING LAW.  EXCEPT AS TO MATTERS REGARDING
THE INTERNAL AFFAIRS OF THE COMPANY OR THE SHAREHOLDER AND ISSUES OF OR
LIMITATIONS ON ANY PERSONAL LIABILITY OF THE SHAREHOLDERS, TRUSTEES AND
DIRECTORS OF THE COMPANY OR THE SHAREHOLDER, AS TO WHICH THE LAWS OF SUCH
PARTY’S JURISDICTION OF FORMATION OR ORGANIZATION SHALL GOVERN, THIS AGREEMENT
SHALL BE INTERPRETED, CONSTRUED, APPLIED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE COMMONWEALTH OF MASSACHUSETTS WITHOUT GIVING EFFECT TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF THAT WOULD REQUIRE THE APPLICATION OF
ANY LAW OF ANOTHER JURISDICTION.


 


6.12                           NON-LIABILITY OF TRUSTEES.


 


6.12.1                  THE AMENDED AND RESTATED DECLARATION OF TRUST
ESTABLISHING SENIOR HOUSING PROPERTIES TRUST DATED SEPTEMBER 20, 1999, A COPY OF
WHICH, TOGETHER WITH ALL AMENDMENTS THERETO (THE “DECLARATION”), IS DULY FILED
IN THE OFFICE OF THE STATE DEPARTMENT OF ASSESSMENTS AND TAXATION OF MARYLAND
PROVIDE THAT NO TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF SENIOR
HOUSING PROPERTIES TRUST SHALL BE HELD TO ANY PERSONAL LIABILITY, JOINTLY OR
SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, SENIOR HOUSING PROPERTIES
TRUST.  ALL PERSONS DEALING WITH SENIOR HOUSING PROPERTIES TRUST, IN ANY WAY,
SHALL LOOK ONLY TO THE ASSETS OF SENIOR HOUSING PROPERTIES TRUST FOR THE PAYMENT
OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.


 


6.12.2                  A COPY OF THE ARTICLES OF INCORPORATION, AS IN EFFECT ON
THE DATE HEREOF, OF FIVE STAR QUALITY CARE, INC., TOGETHER WITH ALL AMENDMENTS
AND SUPPLEMENTS THERETO, IS DULY FILED IN THE OFFICE OF THE STATE DEPARTMENT OF
ASSESSMENTS AND TAXATION OF MARYLAND.  NO DIRECTOR, OFFICER, SHAREHOLDER,
EMPLOYEE OR AGENT OF FIVE STAR QUALITY CARE, INC. SHALL BE HELD TO ANY PERSONAL
LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, FIVE
STAR QUALITY CARE, INC.  ALL PERSONS DEALING WITH FIVE STAR QUALITY CARE, INC.,
IN ANY WAY, SHALL LOOK ONLY TO THE ASSETS OF FIVE STAR QUALITY CARE, INC. FOR
THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.


 

Signatures appear on the next  page

 

17

--------------------------------------------------------------------------------


 

Executed under seal as of the date first above written.

 

 

 

 

FIVE STAR QUALITY CARE, INC.

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

Name: Bruce J. Mackey Jr.

 

 

Title:   President

 

 

 

 

 

SENIOR HOUSING PROPERTIES TRUST

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

Name: David J. Hegarty

 

 

Title:    President

 

18

--------------------------------------------------------------------------------